Citation Nr: 1213158	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-15 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to a compensable rating for a scar as a residual of a shell fragment wound of the right forehead (right forehead scar).

3.  Entitlement to a compensable rating for a scar as a residual of a shell fragment wound of the right forearm (right forearm scar).

4.  Entitlement to a compensable rating for a scar as a residual of a shell fragment wound of the right leg (right leg scar).

5.  Entitlement to a rating higher than 10 percent for post-operative residuals of a left inguinal herniorrhaphy.

6.  Entitlement to a rating higher than 40 percent for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to November 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico - which, in part, granted a higher 10 percent rating for post-operative residuals of a left inguinal herniorrhaphy.  The Veteran wants an even higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  That decision also denied service connection for a right forehead scar, right forearm scar, and right leg scar.  But after he appealed, in a September 2007 decision since issued service connection was granted for these three scars as residuals of shell fragment wounds (SFWs).  A June 2008 decision implemented these grants and assigned separate 0 percent ratings for each scar.  The Veteran then appealed these initial ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A September 2008 rating decision denied service connection for memory loss and an increased rating for the bilateral hearing loss.  And the Veteran appealed the denial of these other claims, as well.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Because it requires further development before being decided on appeal, the Board is remanding the claim for a higher rating for the post-operative residuals of the left inguinal herniorrhaphy.  The remand of this claim to the RO will be via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right forehead scar measures 1.5 centimeters by 0.1 centimeters (cm) (totaling 0.15 square cm) and is non-adherent, does not involve disfigurement, gross distortion or asymmetry of his facial features and pigmentation is closely aligned to the surrounding tissues.  The scar was is not painful or tender on palpation, there is no underlying soft tissue damage, or limits function in anyway. 

2.  His right forearm scar well-healed and measures 2.5 cm by 0.2 cm (0.5 square cm).  The scar was is not painful or tender on palpation, there is no underlying soft tissue damage, or limits function in anyway.

3.  The scar on his right leg scar is well-healed and measures 5.8 centimeter by 1.0 cm (5.8 square cm).  The scar was is not painful or tender on palpation, there is no underlying soft tissue damage, or limits function in anyway.

4.  He failed, without good cause, to report for a scheduled VA examination for his service-connected bilateral hearing loss.  The examination was needed to determine the current severity of this service-connected disability.

5.  His memory loss is a subjective complaint (symptom) that has not been attributed to an underlying diagnosed disability.



CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable rating for right forehead scar.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.10 (2011); 4.118, Diagnostic Codes 7800-05 (2007). 

2.  The criteria are not met for an initial compensable rating for right forearm scar.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.10 (2011); 4.118, Diagnostic Codes 7801-05 (2007)

3.  The criteria are not met for an initial compensable rating for right leg scar.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.10 (2011); 4.118, Diagnostic Codes 7800-05 (2007)

4.  The Veteran's claim for an increased rating for his service-connected bilateral hearing loss is denied based on his failure to report for his scheduled examination.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.655(a), (b) (2011). 

5.  It is not shown the Veteran has memory loss and underlying disability due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in developing their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002). 

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Since, however, this appeal arises from the initial ratings assigned by the RO after granting service connection for three scars, VCAA notice concerning this downstream disability rating element of the claims is not required.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The courts have held that, where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as an initial rating, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  And, here, the RO provided this necessary SOC in January 2009, wherein it cited the applicable statutes and regulations concerning the issue on appeal and discussed the reasons and bases for not assigning a higher initial rating. 

In addition, VA has fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he and his representative identified as potentially relevant to the claim.  The Veteran also was afforded VA compensation examinations in February 2005 and May 2010.  These examination findings also discussed the severity of this disabilities to additionally determine whether the rating initially assigned is most appropriate.  So reexamination is not needed, especially since there also are VA outpatient treatment records in the file addressing this same downstream issue that also are being considered.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

A VA examination was scheduled in September 2008 for the Veteran's increased rating claim for bilateral hearing loss.  However the Veteran failed to report for the scheduled VA examination and good cause has not been shown.  The Board observes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a) (2011).  Moreover, he has not reported being willing to attend another examination.  The Veteran has not satisfied his responsibilities in the development of his claims for an increased evaluation for bilateral hearing loss. 

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained. 

II.  Analysis

Increased Rating Claims
 
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria with respect to determining the severity of his service-connected disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) 

Since the Veteran's claims arises from disagreements with the initial ratings assigned following a grant of service connection, the Board finds that some discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In this case, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126. 


Scars

A VA examination was conducted in February 2005.  The examiner reported the right forehead scar was practically invisible, only seen with strong light it was 1 cm in length and no measurable width.  The color of the scar was invisible.  No evidence of distortion, no induration, flexible and no limitation of motion or other limitation is reported.  The examiner reported the right forearm scar was on the middle third aspect, 1.2 cm in length by 0.1 cm in width but practically invisible.  No evidence of distortion, no induration, flexible and no limitation of motion or other limitation is reported.  The examiner reported the right leg scar was 2.5 inches, 7.0 cm by 0.7 cm wide not adhered with mild hyperchromia, no evidence of distortion, no induration, flexible and no limitation of motion or other limitation is reported.  

A VA scars examination was conducted in May 2010.  The Veteran's right forehead scar measured 1.5 cm by 0.1 cm, the right forearm scar measured 2.5 cm by 0.2 cm, and the right leg scar measured 5.8 cm by 1.0 cm.  The scars were superficial and not painful.  There were no signs of skin breakdown, inflammation, edema keloid formation, or other disabling effects.  The right forehead scar resulted in no gross distortion or asymmetry.  The report noted that the Veteran retired in 1974 due to age and duration of work.  The scars had no effect on the Veteran's daily activities.  

The criteria for rating scars were revised for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008), codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2009).  Because, however, these changes were expressly made applicable only to claims filed on or after this effective date, they do not apply to the Veteran's pending claims for scars.  Instead, these claims were received by VA in December 2004, so before these regulatory changes.  See also 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  Notably, the December 2004 claims were for service-connection for his scars, which have since been granted, following which, the Veteran appealed for higher initial ratings. 


Scars such as the Veteran's right forehead scar can be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800.  Diagnostic Code 7800 pertains to scars located on the head, face, or neck.  38 C.F.R. § 4.118 (2008).  A 10 percent evaluation is warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  Id.  The highest evaluation of 80 percent is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118 (2008) are:  (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1). 

As noted in the examination reports above, no disfigurement has been found by medical personnel.  The forehead scar is smaller than 13 cm in length and .6 cm in width.  It is not elevated or depressed, adherent, pigmented, the texture is normal, there is no missing underlying soft tissue, and there is no induration of inflexibility.  Therefore, a compensable rating is not warranted for the Veteran's right forehead scar under Diagnostic Code 7800.  

All scars can be rated under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805.  38 C.F.R. § 4.118.  Applying these criteria to the facts of this case, the Board finds no basis to assign a compensable disability rating for any of the Veteran's three scars. 

Diagnostic Code 7801 applies to scars, other than the head, face, or neck, that are deep or that cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  A deep scar is one associated with underlying soft tissue damage.  Id., at note (2).  The two VA examinations note that the three scars were not deep or caused limited motion.  Therefore, this code is not for application. 

Under Diagnostic Code 7802, a 10 percent evaluation is warranted for scars, other than the head, face, or neck, that are superficial and that do not cause limited motion with an area or areas of 144 square inches (929 sq. cm) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  Id.  at note (2).  The three scars are superficial, do not cause limited motion, and do not encompass an area of 929 sq. cm or more. 

Under Diagnostic Code 7803, a 10 percent evaluation is assigned for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  at note (1).  Again the two examinations of record did not note any unstable scars.  As such, this code is not for application. 

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for superficial scars, painful on examination.  38 C.F.R. § 4.118 , Diagnostic Code 7804 (2007).  The May 2010 VA examination noted that the Veteran's scars were not painful.  Consequently, the Board concludes that a 10 percent evaluation under Diagnostic Code 7804 is not warranted. 


Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  The February 2005 VA examination noted that the Veteran's scars did not limit any motion and the May 2010 VA examination noted that the scars had no disabling effects.  Therefore, a compensable rating under Diagnostic Code 7805 is not warranted.  

The Board acknowledges the Veteran's contentions that his scars warrant compensable evaluations.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of his impairment.  Furthermore, the opinions and observations of him alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his scars, particular considering there are objective means of assessing the severity of these scars (namely, dimensional measurements dictating specific ratings based on size and configuration and their characterization).  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2) . 

Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of a compensable evaluation for any of the three scars right knee scar at any point in the appeal period and the benefit of the doubt rule does not apply.  The preponderance of the evidence is against the claims; there is no doubt to be resolved; and increased (compensable, ratings are not warranted.  See 38 U.S.C.A. § 5107 (West 2002); see also Fenderson, supra. 

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If on the other hand the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id.   

Here, the Rating Schedule clearly addresses all degrees of the Veteran's three service-connected scars under the applicable Diagnostic Codes.  As the Rating Schedule contemplates all aspects of the Veteran's scars and he has noncompensable ratings for the disabilities, the Board finds that referral for extra-schedular consideration is not warranted.

Lastly, the Board must also consider whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran he has not stated that he is unemployable on account of his service-connected scars in statements submitted to VA - meaning incapable of obtaining and maintaining substantially gainful employment because of this disability.  The examiner who conducted the May 2010 VA examination noted that the Veteran's scars did not limit his daily activities.  Thus there is no inferred claim for a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  See, too, Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009) (requiring cogent evidence of unemployability).

Bilateral Hearing Loss

The Veteran failed to show for his scheduled September 29, 2008 VA audiological examination, and the Veteran failed to call either the VA Medical Center or the RO to cancel his examination or to give a good cause for his failure to show. 

The provisions of 38 C.F.R. § 3.655(b) address the Board's duty when a claimant has failed to report to a VA examination without good cause: 

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 

38 C.F.R. § 3.655(b) (emphasis added).  Thus, § 3.655(b) creates a distinction between original compensation claims, which are rated on the evidence of record, and other classes of claims, which are summarily denied.  The Board finds that this is certainly not an original compensation claim.  Significantly, the record indicates that the Veteran has been in receipt of a 40 percent rating for bilateral hearing loss  since December 1, 1974, and the current appeal arose out of a July 2008 claim for an increased rating.  As such, this claim falls within the parameters of a claim for increase. 

The Board would be overly harsh to deny a claim based on 38 C.F.R. § 3.655 where the record reflects that the Veteran had not been provided with notice of the regulation.  See Marsh v. West, 11 Vet. App. 468 (1998).  Here, however, the Veteran has been provided such notice in the December 2008 rating decision and June 2009 SOC.   

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  Here, the record contains no justifiable indication of the reasons for the Veteran's failure to appear for the VA examination.  Consequently, as no such good cause has been shown, his claim for an increased rating for bilateral hearing loss must be denied as a matter of express VA regulation.  See 38 C.F.R. § 3.655(b).  Denial is nondiscretionary, as evidenced by use of the word "shall" in this regulation. 

As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the RO's efforts to date, it would be unreasonable to place a burden upon VA to turn up heaven and earth in an attempt to secure further response from the claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

The claim is accordingly denied pursuant to 38 C.F.R. § 3.655(b).  An increased rating cannot be established without a current VA examination.  The Veteran has failed to provide any reasons for his failure to report for the scheduled VA examination. 

When, as here, disposition of the claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Service Connection Claim for Memory Loss

Most fundamental to this claim is that the Veteran first establish he has an underlying disability to account for his claimed memory loss, which instead is merely a symptom not ratable disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist, unless the condition claimed is readily amenable to lay diagnosis.  Chelte v. Brown, 10 Vet. App. 268 (1997). 

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing she has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the 
in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Organic diseases of the nervous system are chronic, per se, and therefore will be presumed to have been incurred in service if manifest to a compensable degree (generally meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The Veteran's VA treatment records show he sustained a left eye injury in service, a possible cause for his now claimed memory loss.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In this regard, a review of his service treatment records (STRs) shows no documented complaints, treatment or diagnosis of memory loss during his active duty military service.  There is evidence in his STRs that, in November 1960, he was hit in his left eye.  He was taken to the hospital for observation due to this orbital contusion.  A progress note of December 6, 1960, indicated he was discharged the previous week and had been treated for orbital contusion of the left eye.  He underwent an eye examination and subconjunctival hemorrhage was still present.  His left eye was painful.  His vision was 20/20 in right eye and 20/25 in left eye.  On December 15, 1960, he complained of pain/discomfort on left temporal area.  There were no complaints for any symptoms of memory loss resulting from this incident nor any indication of memory loss problems during his service.  On multiple Reports of Medical Examination and Reports of Medical History on July 3, 1974, November 21, 1972, February 18, 1970, February 5, 1969, April 18, 1968, February 1, 1967, November 2, 1964, August 23, 1961, and separation exam of October 1, 1974, he checked "No" to the block indicating memory loss.  Similarly post-service treatment records do not indicate treatment or a diagnosis for a chronic condition associated with his claimed memory loss.

And there equally is no competent and credible evidence tending to suggest an association between his in-service left eye injury and any associated memory loss and any disease contracted or injury resulting in memory loss that he may have sustained during his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The Board also has considered his lay statements concerning this claim.  He is certainly competent to state that he observes certain symptoms, such as inability to remember.  On the other hand, he is not competent or qualified, as a layman, to ascribe these symptoms to a specific diagnosis.  Indeed, he has not asserted that he is diagnosed with any particular disability which would account for such symptoms.  See also Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; and 38 C.F.R. § 3.159(a)(2).  That is to say, certain disabilities are medically complex in nature, especially those psychiatric and neurologic disabilities that might cause memory loss, and simply not readily amenable to lay diagnosis or probative opinion regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  But see, too, Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (countering that certain disabilities are not conditions capable of lay diagnosis, such as rheumatic heart disease). 

Since the Board does not find the Veteran's lay statements to be competent to establish the missing elements of this claim, there is no need to also consider the credibility of his lay statements, even though this, too, as mentioned, affects the ultimate probative value.  See Buchanan, 451 F.3d at 1331.  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for memory loss.  So there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. At 49.


ORDER

The claim for an increased rating for the right forehead scar is denied. 

The claim for an increased rating for the right forearm scar is denied.

The claim for an increased rating for the right leg scar is denied. 

The claim for an increased rating for the bilateral hearing loss is denied.

The claim for service connection for memory loss is denied.


REMAND

The Veteran's left inguinal herniorrhaphy is rated under hyphenated Diagnostic Code 7338-7804.  In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that inguinal hernia, under Diagnostic Code 7338, is the service-connected disorder and that a scar, under Diagnostic Code 7804, is a residual condition.

Although a VA scars examination was obtained in February 2009, the evidence of record is insufficient to rate the Veteran's disability under Diagnostic Code 7338.  Under this Diagnostic Code, a small inguinal hernia, reducible, or without true hernia protrusion, is rated as 0-percent disabling.  A 0 percent rating also is assigned if it is not operated, but remediable.  Postoperative recurrent inguinal hernia, readily reducible and well supported by a truss or belt, is rated as 10-percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible, is rated as 30-percent disabling.  Whereas a large inguinal hernia, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated as 60-percent disabling.  Therefore, another examination is needed to reassess the severity of this disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).


Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to assist in obtaining any outstanding records concerning evaluation or treatment of his  inguinal hernia disability by specifying dates, locations, and providers of this treatment.  After allowing an appropriate time for response, obtain all identified records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the Veteran's left inguinal hernia residuals.  All necessary diagnostic testing, evaluation, studies and/or consultations should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings reported in detail.  As well, it is absolutely imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand. 

Concerning the left inguinal hernia, the examiner should report whether there is evidence of a recurrence and if so, whether the hernia is readily reducible or well supported by a truss or belt. 

Also comment on whether there is any limitation of motion or other function as a result of this disability. 

Furthermore, the examiner should discuss the severity of any other impairment that is associated with this disability. 

3.  Then readjudicate the claim.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


